(Por la Corte, a propuesta del
Juez Asociado Sr. ’Wolf.)
Por Cuanto, estamos conformes con las apelantes en que hubiera sido mejor decir que cierta parte de un error no había sido bien se-ñalada, en vez'de decir que la misma “está malamente señalada”, y la opinión debe corregirse para que así lea;3
Por cuanto, de otro modo no procede' la reconsideración;
*980Por TANTO; se corrige nuestra opinión de abril 21, 1938, en la forma antes indicada y se declara no haber lugar a la reconsidera-ción solicitada.

(3) Corregida la opinión original. Véase ante, pág. 94..;